Exhibit 8.1 SUBSIDIARIES OF SEANERGY MARITIME HOLDINGS CORP. Subsidiary Jurisdiction of Incorporation Seanergy Management Corp. Republic of the Marshall Islands Amazons Management Inc. Republic of the Marshall Islands Lagoon Shipholding Ltd. Republic of the Marshall Islands Cynthera Navigation Ltd. Republic of the Marshall Islands Martinique International Corp. British Virgin Islands Harbour Business International Corp. British Virgin Islands Waldeck Maritime Co. Republic of the Marshall Islands Maritime Capital Shipping Limited Bermuda Maritime Capital Shipping (HK) Limited Hong Kong Maritime Grace Shipping Limited British Virgin Islands Atlantic Grace Shipping Limited British Virgin Islands Maritime Glory Shipping Limited British Virgin Islands Atlantic Grace Shipping Limited British Virgin Islands
